Citation Nr: 0506809	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-16 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
migraine headaches.

2.  Entitlement to a rating higher than 30 percent for 
sinusitis.

3.  Entitlement to a rating higher than 10 percent for 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from July 1988 to 
July 1991.  And service connection was granted and an initial 
noncompensable (i.e., 0 percent) evaluation assigned for 
migraine headaches effective July 16, 1991, the day after his 
discharge from the military.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO increased the rating for the migraine headaches 
to 10 percent, effective February 23, 1999, the date of 
receipt of the veteran's claim for a higher rating for this 
condition.  He appealed for an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

To support his claim, the veteran testified at a hearing at 
the RO in December 2004 before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of the proceeding is 
of record.  

The Board will decide the claim for a higher rating for the 
migraine headaches.  But two additional claims, also 
requesting higher ratings for sinusitis and rhinitis, must be 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part concerning those other claims.




FINDING OF FACT

The veteran has experienced prostrating migraine headaches, 
on average, once a month over the last several months.


CONCLUSION OF LAW

An even higher 30 percent rating is warranted for the 
migraine headaches.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

An examination was performed in July 1991 for the veteran's 
separation from military service.  A notation was made that 
the veteran experienced severe headaches, easily treated by 
Naprosyn.  Headaches were reportedly accompanied by 
dizziness.

A VA examination was performed in October 1992.  The veteran 
gave a history of throbbing, bitemporal headaches since 1989.  
He indicated that headaches were severe and sharp in nature, 
starting gradually, and associated with nausea and occasional 
vomiting and photophobia, as well as phonophobia.  He stated 
he experienced these headaches about three to four times per 
month and some of them were reportedly severe enough to 
require emergency room visits.  

Received in April 1999 in connection with the current claim 
were reports of the veteran's treatment at Kaiser Permanente.  
They disclose several episodes of migraine headaches during 
the period from May 1996 to March 1997.

A VA neurologic examination was performed in March 2001.  The 
veteran related that headaches now occurred two to three 
times per week, the most recent headache having persisted for 
five hours.  Reportedly, if he took 800 mg of Motrin, a 
headache would usually be relieved in about one hour.  He 
indicated that headaches were occasionally prostrating; he 
needed to lie down approximately one to two days a week for a 
period of up to about one hour.  

Additionally, the veteran stated he was a courier.  He noted 
he had lost some time from work, about two days in the last 
year, and he occasionally lost an afternoon due to these 
headaches.  He denied associated scotomata, auras, or other 
neurologic events.  He indicated he visited the emergency 
room about three times per year because of especially severe 
headaches.  He remarked that his last emergency room visit 
had been in September 2000.  The diagnosis was prostrating 
headaches. 

The veteran's wife, in a statement dated in August 2001, 
noted that the veteran was in excruciating pain during 
migraine episodes that occurred weekly, with headaches of 
varying severity on a daily basis.  She indicated that, 
during the more disruptive migraine attacks, the veteran had 
to take an hour-long steam shower, followed by medications, 
then followed by having to lie down in a dark room where he 
eventually went to sleep.  She added there were times when 
migraine attacks were so severe she had to take the veteran 
to the local hospital where he received injections to stop 
the pain.  

A hearing was held in at the RO in December 2004 before the 
undersigned VLJ.  In testimony, the veteran related that he 
had migraines almost daily, and at minimum two to three times 
per week.  He remarked that his headaches were sometimes 
accompanied by light sensitivity and nausea.  He indicated 
that, during a migraine attack at work, he would take a 15-
minute break and swallow 800 mgs of Motrin.  He emphasized 
that he has a family to support, so for the most part, 
he must remain on the job even during migraine episodes.  His 
wife essentially concurred in his testimony, adding that he 
had to remain in a quiet, darkened room during migraine 
attacks.  

Received at the hearing was documentary evidence discussed 
below.  The veteran provided a signed statement waiving 
initial RO consideration of this evidence.  

Statements from laypersons depict the nature and extent of 
the veteran's migraine headaches.  His sister indicated he 
had migraine headaches of varying severity, occurring once or 
twice weekly.  His mother-in-law remarked that he had severe 
migraine headaches about three times per month.  She stated 
that she had witnessed him come home from work to take a 
steam shower in the middle of the day and then return to 
work, in an effort to cope with a migraine headache.  A 
coworker pointed out she worked with the veteran Monday 
through Friday.  She observed he had migraines three or four 
days of the week.  She remarked that it was almost impossible 
for him to go home during a migraine attack, as the industry 
in which they worked did not allow for excessive absenteeism.  

Reports of the veteran's treatment at a clinic of Kaiser 
Permanente indicate multiple visits for migraine headaches 
during the period from 1999 to 2004.  In February 1999, the 
veteran reported that he had experienced migraine headaches 
for years.  He indicated headaches would come daily for a few 
weeks, then go away for a while.  They were reportedly 
throbbing and situated behind the eyes.  The assessment was 
probable migraine, perhaps even cluster headaches.  He again 
presented at the clinic because of headaches in May 2000 and 
September 2000.  In October 2000, the veteran indicated he 
had been doing well until one month before when he had felt a 
severe headache and had gone to the emergency room where he 
was given a shot of Toradol and Phenergan that essentially 
knocked him out.  Headaches had reportedly persisted on a 
daily basis since then.

Other treatment reports from Kaiser Permanente reflect the 
clinical visits for headaches in September 2001 and August 
2002.  At the latter visit, the veteran indicated he 
sometimes lost time from work because of headaches.  When he 
presented at the clinic in September 2002, he described 
current head pain as being 4 on a scale of 10, while head 
pain in the past week had been 5 on a scale of 10.  Treatment 
notes reflect approximately 27 visits for treatment of 
headaches during the period from September 2002 to July 2004.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
July 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical source have also been obtained.  He was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of July 2003, which obviously 
was sent after the RO's initial December 1999 decision 
denying a higher rating for migraine headaches.  But that 
initial decision occurred prior to even the VCAA becoming law 
(which did not happen until the following year, in November 
2000).  It therefore stands to reason that the RO did not 
have any obligation to provide VCAA notice when initially 
adjudicating the claim because the law had yet to even take 
effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to certifying 
the claimant's appeal to the Board.  And the claimant had 
ample opportunity before certification to identify and/or 
submit additional supporting evidence in response.  He even 
had an additional 60 days, after issuance of the February 
2003 SSOC, to submit additional evidence before the case was 
certified to the Board.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).



A 10 percent rating is warranted for migraines, with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines, with characteristic prostrating 
attacks occurring on an average once a month over last the 
last several months.  A 50 percent rating is warranted for 
migraines when there are very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).

Analysis

The medical evidence relevant to this appeal shows a 
significant increase in the frequency of the veteran's 
migraine headaches in recent years, when compared to the 
early 1990's.  Testimony from him and statements from family 
members and a coworker depict a pattern of frequent, 
sometimes prostrating migraine attacks, apparently occurring 
at least on a weekly basis.  His frequent visits, in the past 
several years, to a clinic for treatment of migraine episodes 
evidences the increasing severity of his headaches in 
contrast to the early 1990's.  So resolving all reasonable 
doubt in his favor, the Board concludes that the frequency 
and severity of his migraines more nearly approximates the 
criteria for a higher 30 percent rating.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  So this higher rating must be assigned.  38 C.F.R. 
§ 4.7.

At the same time, however, the criteria for assignment of a 
yet higher evaluation of 50 percent for migraine headaches 
are not satisfied.  In this regard, the Board notes the 
veteran's own acknowledgement that a combination of 
medication and a personal regimen for coping with his 
migraine headaches has allowed him to remain on the job, for 
the most part, despite the frequency and severity of the 
headaches.  The Board, in any event, commends him on his 
regimen for coping with migraines that has enabled him to 
continue on the job to the extent he has.  But in order to be 
entitled to assignment of a 50 percent evaluation for 
migraine headaches, the condition must result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  This has not 
been demonstrated.  

ORDER

A higher 30 percent rating is granted for migraine headaches, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

The RO's December 1999 decision, in part, confirmed and 
continued a combined 10 percent evaluation assigned for 
sinusitis/rhinitis.  As mentioned, that same decision also 
assigned a 10 percent evaluation for migraine headaches.  
A notice of disagreement (NOD) with respect to the decision 
regarding migraine headaches was received in January 2001.  
And in the NOD, the veteran also stated that he was having 
much more difficulty with the sinusitis/rhinitis.  He alleged 
that VA had misrepresented certain facts regarding these 
conditions when determining his award.  His comments, then, 
sufficiently expressed his dissatisfaction with the 
determination regarding the rating assigned for his 
sinusitis/rhinitis.  In other words, his statements were 
sufficient to constitute an NOD concerning these claims.  
38 C.F.R. § 20.201.  

In June 2003, the RO issued a decision assigning separate 
ratings for sinusitis and rhinitis.  The RO assigned a 10 
percent evaluation for the rhinitis and a 30 percent 
evaluation for the sinusitis, both effective from January 12, 
2001.  But as higher schedular evaluations are available for 
both of these conditions, they are still at issue.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The record before the Board does not reflect that an SOC has 
been issued regarding these claims.  In Manlincon v. West, 12 
Vet. App. (1999), the Court indicated that in a case where a 
veteran has expressed disagreement in writing with an RO 
decision and the RO has failed to issue an SOC in response, 
the Board should remand, rather than refer, the claim to the 
RO for issuance of an SOC.  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).

Accordingly, the claims seeking even higher ratings for the 
sinusitis and rhinitis are REMANDED to the RO for the 
following actions:

1.  Furnish the veteran and his 
representative an SOC concerning the 
claims for a rating higher than 
30 percent for his sinusitis and a rating 
higher than 10 percent for his rhinitis.  
Advise him that he still needs to perfect 
an appeal to the Board concerning these 
additional claims by submitting a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement)..  

2.  If, and only if, the veteran perfects 
a timely appeal concerning these 
additional claims should they be returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


